Citation Nr: 1628196	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right foot disability, to include as due to a service-connected left foot disability. 

2. Entitlement to a disability rating in excess of 10 percent for residuals of a left foot injury with bone contusion, metatarsalgia, and calcaneal spur. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Columbia, South Carolina. A September 2009 rating decision continued the prior assignment of a 10 percent disability rating for the Veteran's left foot disability. A March 2010 rating decision denied the Veteran's claim for entitlement to service connection for a right foot disability. Finally, an April 2013 rating decision denied the Veteran's TDIU claim.

The Board notes that the Veteran initially filed a claim to establish service connection for a right foot disability as secondary to his service-connected left foot disability. The RO later classified this issue as entitlement to service connection for a right foot calcaneal spur as secondary to the Veteran's left foot disability. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). As such, the Board has expanded the Veteran's claim, and the issue has been re-characterized as stated on the title page.

The issues of entitlement to service connection for a right foot disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left foot disability has been manifested by symptoms of a moderately severe disability, to include chronic pain and difficulty with ambulation. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for a left foot disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.72, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated April 2008, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA and private treatment records, and Social Security Administration records. In January 2009, November 2009, April 2012, and May 2013, the Veteran underwent VA foot examinations, and addendum opinions were obtained in February 2009, September 2012, and May 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and addendum opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

The Veteran's left foot claim was remanded by the Board in December 2011. At that time, the RO was instructed as follows: 1) Contact the Veteran to determine if additional relevant treatment records existed, and to obtain any such records identified; 2) provide the Veteran with a new VA foot examination to determine the current severity of his left foot disability; 3) readjudicate the claim; and 4) issue a supplemental statement of the case (SSOC) if the claim remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran was contacted in January 2012 regarding the existence of additional treatment records, which were later provided by the Veteran. The severity of the Veteran's left foot disability was addressed in April 2012 and May 2013 VA foot examinations. Subsequent SSOCs were issued in May 2012, April 2013, March 2014, and May 2015. As such, the Board finds that there has been substantial compliance with its December 2011 remand directives.  

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2015).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected left foot injury to include left foot bone contusion, metatarsalgia, and calcaneal spur, has been evaluated as 10 percent disabling under Diagnostic Code 5284. The Veteran now seeks a higher rating.

Under Diagnostic Code 5284, a disability rating of 10 percent is warranted for moderate impairment. A 20 percent rating is warranted for moderately severe impairment. A 30 percent rating requires severe impairment. Actual loss of use of the foot will be evaluated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 (2015).

The Board notes that the Court has found that Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a, and that rating listed conditions under this Code constitutes an impermissible rating by analogy. Copeland v. McDonald, 27 Vet. App. 333 (2015). Here, the record reflects that the Veteran's left foot injury includes metatarsalgia and pes cavus. However, the Board finds that it is not possible to separate the effects of the Veteran's service-connected left foot disability from these non service-conncted conditions, as the primary reported symptom is chronic foot pain. As such, the Board must attribute all signs and symptoms to the Veteran's service-connected disorder. See Mittleider v. West, 11 Vet. App. 181 (1998).

Analysis

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Private treatment records dated October 2006 to October 2007 indicate that the Veteran sought repeated treatment for left foot pain. X-rays taken during this time revealed arthritis of the toes and foot, and anti-inflammatories were prescribed. 

In February 2008, private physician C. Kearse indicated that an October 2006 x-ray revealed a heel spur and arthritis of the Veteran's left foot.

VA treatment records dated January 2009 indicate that the Veteran's left foot was x-rayed to assess his ongoing foot pain. The findings noted a mild periarticular demineralization with no arthritic changes. Enthesophytes along the posterior inferior margin of the calcaneal were noted, as was a prominent enthesophyte along the plantar surface measuring 11 millimeters in length. The final impression was listed as calcaneal enthesophytes most prominent along the plantar surface. A February 2009 addendum additionally noted that the Veteran had decreased flexion in his toes. 

In September 2009, Dr. Kearse noted that the Veteran had severe metatarsalis and a spur on the left foot. As such, the Veteran experienced severe limitations with ambulation and also severe pain. 

In April 2009, Dr. Kearse noted that the Veteran continued to experience severe pain of the left foot.

The Veteran underwent VA foot examination in November 2009, and was diagnosed with plantar fasciitis and calcaneal spurs of the left foot at that time. Examination of the foot revealed no corns but a mild degree of callus formation on the peripheral aspect of the soles. There was no edema, arch heights were normal, and Achilles tendons were in normal alignment and nontender. There was no significant pain on motion but there was restriction of the motion of the toes of the left foot in general. The Veteran was tender over the metatarsal area, the medial aspect of the arch, and the anterior heel. The Veteran further reported that he avoids placing weight on the ball of the left foot and he was unable to stand functionally on his tiptoes. 

VA treatment records dated November 2009 include the Veteran's reports of ongoing left foot pain, rated at an eight out of ten. At that time, the Veteran indicated that the pain was not interfering with his walking yet, and he was not taking any medications for pain management. 

Private medical records dated March 2009 and June 2010 include the Veteran's reports of significant pain in his left foot. At that time, the physician noted tenderness along the base of the foot next to the great toe. The Veteran further appeared very tender to palpation, with some burning sensation to deep palpation. 

The Veteran underwent VA foot examination in March 2010, and reported bilateral foot pain at that time. The Veteran further indicated that he used shoe inserts to assist with his symptoms, which provided no significant improvement. He further reported the daily use of ibuprofen for pain management, but that he had never attended physical therapy. 

In May 2010, Dr. Kearse noted that the Veteran had severe metatarsalgia and a spur in the left foot. As a result, the Veteran experienced severe limitation with ambulation and severe pain. 

In December 2010, Dr. Kearse noted that the Veteran continued to experience chronic recurring severe pain of the left foot.

The Veteran testified during a Board videoconference hearing in September 2011. He reported numbness, heaviness, sharp and burning pain, painful arthritis, restricted ambulation, and restricted toe movement in the left foot at that time. The Veteran classified his pain as severe and stated that as a result, he was unable to work and to enjoy some hobbies. The Veteran reported the use of medication, shoe inserts, and occasional use of a cane to assist with managing his symptoms. 

In September 2011 and February 2012, Dr. Kearse noted that the Veteran continued to experience chronic recurring severe pain of the left foot. In February 2012, Dr. Kearse also indicated that the Veteran had been prescribed Motrin and Hydrocodone to assist with managing his pain. 

The Veteran underwent VA foot examination in April 2012, and was diagnosed with metatarsalgia, Achilles tendonitis, pes cavus, and plantar fasciitis at that time. The examiner noted that the Veteran's pes cavus had no impact on his toes, but did cause marked tenderness under the metatarsal heads and limitation of dorsiflexion at ankle to right angle. The Veteran's further exhibited shortened plantar fascia tender to palpation, and his Achilles tendonitis was classified as severe. The Veteran reported ongoing foot pain, but did not report the use of any assistive devices to assist with ambulation. 

In July 2012, Dr. Kearse noted that the Veteran continued to experience chronic and recurrent severe pain of the left foot. As such, the Veteran had chronic tendonitis of the heels secondary to the way he had to walk because of the pain in his feet. 

A September 2012 addendum to the April 2012 VA examination indicated that the Veteran's disability would limit his ability to walk on hard surfaces for distances longer than 5 to 6 blocks without foot pain. 

In October 2012, Dr. Kearse opined that the Veteran had to retire from his job because of the severe, reoccurring pain in his feet. 

The Veteran underwent VA foot examination in May 2013, and was diagnosed with metatarsalgia, contusion, and calcaneal spur at that time. Imaging studies revealed degenerative or traumatic arthritis in multiple joints of the foot. Weight-bearing views showed degenerative joint disease at both feet, predominantly at the intertarsal joints and at the metatarsophalangeal joint of each great toe. Bone spurs were at the plantar and posterior aspects of each calcaneus. The Veteran reported the regular use of a cane to assist stability when walking more than a quarter of a mile. As a result, the examiner indicated that the Veteran's foot condition impacted his ability to work, as he had trouble with prolonged walking or standing. A later addendum to this examination included the Veteran's reports of frequent numbness in his feet. The Veteran stated that his primary care doctor told him that he did not have diabetes, such that the foot numbness was likely related to his pain and foot injuries. 

In July 2013, Dr. Kearse stated that the Veteran's foot pain was severe, recurrent, and related to the amount of activity he has. Dr. Kearse further opined that the Veteran's foot pain would not improve, and could possibly get worse with time. 

VA treatment records dated May 2013 to February 2015 infrequent reports of left foot pain. In August 2013, the Veteran stated that he was unable to walk for five minutes, and would experience symptoms of numbness and stinging. He described his pain as "heaviness." Examination indicated that the Veteran's midfoot was sensitive over the dorsal metacarpophalangeal joint (MCJ), with painful range of motion. Osteoarthritic changes were noted at the MCJ. The Veteran was prescribed custom orthotics, but indicated that he did not want to use accommodative shoes. 

In examining the available evidence, the Board finds that the Veteran's symptoms reflect a moderately severe left foot disability, such that a 20 percent disability rating is warranted at this time. During the relevant timeframe, the Veteran's most prominent symptoms included severe and recurrent foot pain, limitation of motion, and numbness. As a result, the Veteran commonly treated his symptoms with pain medication, and conveyed an increasing reliance on a cane when walking considerable distances. The evidence of record indicates some limitation of daily activities as a result of this disability, although the extent of such limitation varies greatly throughout the claims file. 

Although the Veteran has described his pain as severe, the evaluation of his left foot disability is not solely based on consideration of the severity of his pain. Instead, it is based on the overall characteristics of the disability and its effects on the Veteran's ordinary activity. Such considerations most nearly approximate a moderately severe foot disability, such that a 20 percent disability rating is warranted at this time under Diagnostic Code 5284. See 38 C.F.R. §§ 4.1, 4.6, 4.10 (2015). 

Finally, the Board has also considered whether staged ratings are appropriate in this case. However, the Board finds that the evidence regarding the Veteran's left foot disability is consistent with the assigned rating for entire period on appeal. The record does not indicate any significant fluctuation in the Veteran's symptoms, and those symptoms warranting a higher rating are not indicated in the available evidence. Accordingly, staged ratings are not warranted in this case. See Hart v. Mansfield, 21 Vet. App. 505 (2009).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Id. at 115. If such an exceptional or unusual disability picture exists, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16. When these two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's left foot disability manifestations as outlined above are contemplated by the schedular rating criteria. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate. Id. at 115. As the rating criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations.

Further, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance, where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson  v. McDonald, 762 F.3d 1362 (2014). In applying the benefit of the doubt in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998). As such, this does not qualify as an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating of 20 percent for a left foot disability is granted.


REMAND

The Veteran is additionally seeking entitlement to service connection for a right foot disability and a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

The Veteran has undergone several VA foot examinations. However, the Board finds that these examinations are inadequate for the purpose of determining service connection for a right foot disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). The Veteran's service treatment records (STRs) indicate that in December 1963, the Veteran dropped a 160-pound acetylene bottle and injured his right foot and ankle. However, the VA examiners failed to address the possible nexus between this in-service injury and the Veteran's current right foot disability. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual basis). Further, the Veteran has claimed that his right foot disability is causally related to his service-connected left foot disability, as his right foot has had to overcompensate for the injury to his left. However, the VA examiners failed to address the matter of aggravation. El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). As such, a remand is warranted such that an adequate VA examination may be obtained.

The Board acknowledges that the claims file contains several private treatment letters that assert a relationship between the Veteran's service, left foot disability, and right foot disability. However, none of these letters offer a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Accordingly, these letters are of limited probative value, such that an additional VA examination is warranted at this time. 

Finally, the Board finds that the Veteran's right foot claim is inextricably intertwined with his TDIU claim, as a grant of service connection for the right foot will directly impact the claim for a TDIU. All matters that are "inextricably intertwined" must be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991). Consequently, both claims must be remanded for contemporaneous adjudication.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from February 2015 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA foot examination to assess the nature and etiology of the Veteran's claimed right foot disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that: (1) the right foot disability began in service, was caused by service, or is otherwise related to service; or (2) the right foot disability was caused or aggravated by the Veteran's service-connected left foot disability or the treatment thereof.  The examiner should specifically address the Veteran's December 1963 in-service injury and his claims of overcompensation for the left foot disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal of entitlement to service connection for a right foot disability and entitlement to a TDIU, taking into consideration any newly acquired evidence and the above adjudications. If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


